Exhibit 10.7
EMPLOYMENT AGREEMENT
     This Employment Agreement is entered into this July 1, 2011 by Vistaprint
USA, Incorporated (the “Company”) and Ernst Teunissen (the “Employee”).
     The parties agree as follows:
     1. Term of Employment. The Company agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on the date of this Agreement and
ending upon the termination of the Employee’s employment as set forth in
Section 4 below (the “Employment Period”).
     2. Duties and Capacity. During the Employment Period, the Employee shall
perform the duties described on Schedule A attached to this Agreement. The
Employee is subject to the supervision of, and has such authority as is
delegated to the Employee by, the Company’s Board of Directors or such officer
of the Company as may be designated by the Board. The Employee hereby accepts
such employment and agrees to undertake the duties and responsibilities
described on Schedule A. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that the Company may adopt from time to time.
     3. Compensation and Benefits.
          3.1 Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, an annualized base salary in the amount set
forth on Schedule A.
          3.2 Bonuses. The Employee is entitled to receive the bonuses,
incentive awards and equity compensation awards for the Company’s fiscal year
2012 described on Schedule A.
          3.3 Reimbursement of Expenses. The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, upon presentation by
the Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request.
          3.4 Withholding. All salary, bonus and other compensation payable to
the Employee is subject to applicable withholding taxes.
     4. Employment Termination. This Agreement and the employment of the
Employee terminate upon the occurrence of any of the following:
          4.1 Upon the death or disability of the Employee. As used in this
Agreement, the term “disability” has the definition set forth in the Company’s
then-applicable long-term disability plan.
          4.2 At the election of the Employee or the Company, upon not less than
30 calendar days’ prior written notice of termination to the other party.
     5. Other Agreements. The Employee shall comply with the terms and
obligations set forth in all other agreements between the Employee and the
Company, the Company’s parent corporation and other subsidiaries of the
Company’s parent (collectively, the “Vistaprint Group”), including but not

 



--------------------------------------------------------------------------------



 



limited to non-competition, non-solicitation, non-disclosure, proprietary rights
and developments, and executive retention agreements.
     6. Notices. Any notice delivered under this Agreement is deemed duly
delivered three business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next business day delivery via a reputable nationwide overnight courier
service.
     7. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     8. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof). The parties agree to commence any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement only in a court of the Commonwealth of Massachusetts
(or, if appropriate, a federal court located within the Commonwealth of
Massachusetts), and the Company and the Employee each consent to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.
     10. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, except that the obligations of the
Employee are personal and shall not be assigned by him.
     11. Acknowledgment. The Employee represents that he has had an opportunity
to fully discuss and review the terms of this Agreement with an attorney. The
Employee further states and represents that he has carefully read this
Agreement, understands the contents herein, freely and voluntarily assents to
all of the terms and conditions hereof, and signs his name of his own free act.
     12. Miscellaneous.
          12.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.
          12.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          12.3 In case any provision of this Agreement is invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

- 2 -



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Agreement as of the date set forth
above.

            VISTAPRINT USA, INCORPORATED
      By:   /s/ Lawrence A. Gold         Title: Senior Vice President and
General Counsel              EMPLOYEE
      /s/ Ernst J. Teunissen       Ernst Teunissen           

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE A
Duties of the Employee
As Chief Financial Officer:

•   Provide vision and leadership for all financial functions of the Vistaprint
Group   •   Oversee the global finance department of the Vistaprint Group,
including the global accounting, treasury, financial systems, internal audit,
external reporting, tax, investor relations and financial planning functions   •
  Recruit, retain and develop highly qualified leaders and teams in all areas of
the finance function   •   Oversee activities of the Vistaprint Group relating
to U.S. Sarbanes-Oxley, U.S. Securities and Exchange Commission and other
regulatory compliance   •   Participate as a member of the global executive team
of the Vistaprint Group in a strategic capacity

Compensation Payable by the Company for fiscal year 2012
Annual base salary of $132,696*.
Annual incentive, pursuant to the terms of the Employee’s award agreement under
the Vistaprint Performance Incentive Plan for Covered Employees, with a target
amount of $305,550* subject to the satisfaction of the performance criteria set
forth in such award agreement.
Long-term cash incentive, pursuant to the terms of the Employee’s award
agreement under the Vistaprint Performance Incentive Plan for Covered Employees,
with a target amount of $375,000 payable over four years subject to the
satisfaction of the performance criteria set forth in such award agreement.
Long-term equity incentive, pursuant to the terms of the Employee’s grant
agreements under the Vistaprint Amended and Restated 2005 Equity Incentive Plan:
     Share options with Black Scholes value of $225,000
     Restricted share units with value at grant of $900,000
 

*   Approximate, based on 30-day trailing average currency exchange rate in
effect at May 5, 2011

